       Case: 3:19-cv-00985-wmc Document #: 14 Filed: 05/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

NANCY BRITTON                                    )
                                                 )
               Plaintiff                         )     Case No. 3:19-cv-00985-wmc
                                                 )
               v.                                )     Judge William M. Conley
                                                 )
HARTFORD LIFE AND ACCIDENT                       )     Magistrate Judge Stephen L. Crocker
INSURANCE COMPANY                                )
                                                 )
               Defendant                         )

                               STIPULATION OF DISMISSAL

       All matters in controversy in the above captioned cause of action having been fully

compromised, agreed, and settled pursuant to the terms of a written settlement agreement,

plaintiff, Nancy Britton (“Plaintiff”), by her attorney, William E. Parsons, and defendant,

Hartford Life And Accident Insurance Company (“Hartford”), by its attorney, Warren von

Schleicher, hereby stipulate and agree to the dismissal of Plaintiff’s Complaint and the above

captioned lawsuit, with prejudice, each party to bear its own costs and attorneys’ fees.

By: /s/ William E. Parsons (with consent)            By: /s/ Warren von Schleicher
    Attorney for Plaintiff,                              Attorney for Defendant,
    Nancy Britton                                        Hartford Life And Accident Insurance
                                                         Company

    William E. Parsons (#1048594)                         Warren von Schleicher (IL 6197189)
    Hawks Quindel, S.C.                                   SMITH | VON SCHLEICHER + ASSOCIATES
    409 East Main Street                                  180 North LaSalle Street, Suite 3130
    Madison, WI 53701-2155                                Chicago, Illinois 60601
    P: 608-257-0040                                       P: 312-541-0300
    wparsons@hq-law.com                                   warren.vonschleicher@svs-law.com


                                                     SO ORDERED:

Dated: ____________________                          _______________________________
                                                     United States District Judge
       Case: 3:19-cv-00985-wmc Document #: 14 Filed: 05/12/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2020, I electronically filed the foregoing with the Clerk of the
court using the CM/ECF system, which will send notification of such filing on the following
attorneys:

William E. Parsons
Jessa L. Victor
Hawks Quindel, S.C.
409 East Main Street
Madison, WI 53701-2155
wparsons@hq-law.com
jvictor@hq-law.com

                                              /s/ Warren von Schleicher
                                              SMITH | VON SCHLEICHER + ASSOCIATES
                                              180 North LaSalle St. Suite 3130
                                              Chicago, Illinois 60601
                                              P 312.541.0300 | F 312.541.0933
                                              warren.vonschleicher@svs-law.com
                                              Ill. Bar No. 6197189




                                                 2
